Shackleford, C. J.
(after stating the facts) : We shall not undertake to treat the errors assigned in detail, as we see no useful purpose to be accomplished by so doing.
It is elementary, and has also been repeatedly enunciated by this court, that a bill in chancery which states no cause for equitable relief is demurrable, and it is equally well settled that no restraining order or temporary injunction should be granted thereon. Godwin v. Phifer, 51 Fla. 441, 41 South. Rep. 597, and authorities thérein cited.
Appellees could not proceed under Section 1469 of the Revised Statutes of 1892, for the reason that said section *520confers such right only upon persons “claiming to own any timbered lands in this State,” not upon persons owning simply the timber upon the lands. Doke v. Peek, 45 Fla. 244, 34 South. Rep. 896; McDonald v. Padgett, 46 Fla. 501, 35 South. Rep. 336. If then this statute confers no such right to proceed, upon what ground of equity jurisdiction do appellees base their right to proceed in a forum of equity? In other words, what locus standi have they in such a forum? No irreparable injury or other ground of equitable interference is made to appear in the bill, the turpentine boxes not being alleged to be of such peculiar value that their loss or destruction could not be susceptible of pecuniary compensation. Carney v. Hadley, 32 Fla. 344, 14 South. Rep. 4, S. C. 22 L. R. A. 233, 37 Amer. St. Rep. 101; Woodford v. Alexander, 35 Fla. 333, 17 South. Rep. 658; Wiggins v. Williams, 36 Fla. 637, 18 South. Rep. 859, S. C. 30 L. R. A. 754; Brown v. Solary, 37 Fla. 102, 19 South. Rep. 161. Also see Williams v. Peeples, 48 Fla. 316, 37 South. Rep. 572; Graham v. Herlong, 50 Fla. 521, 39 South. Rep. 111.
An inspection of the bill discloses that the title of appellees to the turpentine boxes, as well as their possession thereof and right to the possession, is alleged in the most general way, as well as is the interference by appellants. There is no ground of equity jurisdiction stated under which appellees could invoke the action of such court. See Godwin v. Phifer, 51 Fla. 441, 41 South. Rep. 597, decided since the appeal in the instant case was taken, wherein the subject is fully discussed and numerous authorities cited. The demurrer to the bill should have been sustained and the injunction dissolved. We also fail to see wherein the amendment allowed to the bill materially strengthens it or injects sufficient equity into *521it to give it vitality. Even if it did, that would not cure the error committed by the court in granting the restraining order upon the original bill or lessen the force of the attack of the demurrer upon it. We fully approve of all that we said in Godwin v. Phifer, supra, both as to the granting of injunctions without notice as well as the other matters discussed therein, and see no occasion for repeating the language used therein here.
We also disapprove of the practice of granting a restraining order and allowing time in which to file an indemnity bond, and know of no' authority for such practice. See Stockton v. Harmon, 32 Fla. 312, 13 South. Rep. 833. Section 1465 of the Revised Statutes of 1892 authorizes the granting of a restraining order without bond only when it has been made satisfactorily to appear to the Chancellor, as therein set forth, that the complainant is unable to give bond of indemnity or other security. This statute has no applicability to the instant case.
It necessarily follows from what we have said that the demurrer should have been sustained, the restraining order dissolved and the bill dismissed, therefore the orders appealed Horn must be reversed, with directions accordingly, at the cost of the appellees.
Cockrell and Whitfield, JJ., concur;
Taylor and Parkhill, JJ., concur in the opinion.
Hocker, J., disqualified.